Case 18-13884-KHK   Doc 20   Filed 11/28/18 Entered 11/29/18 12:12:13   Desc Main
                             Document     Page 1 of 5
Case 18-13884-KHK   Doc 20   Filed 11/28/18 Entered 11/29/18 12:12:13   Desc Main
                             Document     Page 2 of 5
Case 18-13884-KHK   Doc 20   Filed 11/28/18 Entered 11/29/18 12:12:13   Desc Main
                             Document     Page 3 of 5
Case 18-13884-KHK   Doc 20   Filed 11/28/18 Entered 11/29/18 12:12:13   Desc Main
                             Document     Page 4 of 5
Case 18-13884-KHK   Doc 20   Filed 11/28/18 Entered 11/29/18 12:12:13   Desc Main
                             Document     Page 5 of 5
